                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARMANDO GARIBO,

                   Petitioner,                              8:18CV471

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
STATE OF NEBRASKA, and BRAD
HANSEN, Warden;

                   Respondents.

       This matter is before the court on its own motion. On October 4, 2018,
Petitioner Armando Garibo filed a Petition for Writ of Habeas Corpus. (Filing No.
1.) After reviewing the file, the court concludes that the Petition should not have
been opened as a new case. This is actually an amended habeas petition filed in
response to the court’s order in case number 8:18CV429 requiring Petitioner to file
an amended habeas petition with his signature. (Filing No. 6, Case No.
8:18CV429.) (See also Filing No. 1 at CM/ECF p. 12 (“Besides the original
AO421 filed, this Amended petition is the only document filed in Federal
Court.”).) Accordingly, the court will order the clerk’s office to close this case and
to file all pleadings in this case in Garibo v. State of Nebraska, et al., Case No.
8:18CV429.

      In the future, Petitioner must include the correct docket number
(8:18CV429) on any documents he files with the court.

     IT IS ORDERED that the clerk of the court shall close case number
8:18CV471 and file all pleadings in case number 8:18CV429.
Dated this 5th day of October, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                  2
